DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 11, 13, 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattin et al. (U.S. Publication No. 2017/0007328) in view of Bimkrant et al. (U.S. Publication No. 2008/0249355).
Cattin et al. discloses a system for providing orientation data to a user during a medical procedure performed on a subject, the system comprising (Abstract - method of controlling a surgical intervention to a bone (31); controlling the orientation of an intervention instrument (1) equipped with an orientation sensor (2) during the surgical intervention): a medical device configured to engage a portion the subject and including a handle (Fig. 1; Para [0046]- FIG. 1 shows a pedicle finder 1 as an intervention instrument; The pedicle finder 1 comprises a grip 11, a shaft 12 and tapered tip 13); an electrical component and configured to generate data related to an orientation of the 
Cattin et al. does not teach an electrical component disposed within the handle. However, Birnkrant teaches a medical device configured to engage a portion the subject and including a handle and, an electrical component disposed within the handle (Abstract; Para [0024), (0056]- laryngoscope system is provided comprising a handle having a cavity located therein, the cavity having a connector, a blade coupled to the handle and a control circuit detachably connectable to the connector; control circuit 202 is insertable into a cavity 216 of handle 204 and lies essentially flush with handle 204 with fully inserted (FIG. 4).). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by Cattin eta l. with the medical device handle 
Regarding claim 2, Cattin et al. teaches a pedicle angle finder system to provide guidance to a user during a medical procedure performed on a subject, the system comprising (Abstract - method of controlling a surgical intervention to a bone (31);  controlling the orientation of an intervention instrument (1) equipped with an orientation sensor (2) during the surgical intervention): a medical device including a handle and a shaft (Fig. 1; Para [0046]- FIG. 1 shows a pedicle finder 1 as an intervention instrument; The pedicle finder 1 comprises a grip 11, a shaft 12 and tapered tip 13); the shaft coupled to the handle and configured to engage a pedicle of the subject during the medical procedure (Para [0050]- the fourth step 94 the tapered tip 13 of the pedicle finder 1 is positioned and applied at the entry point 33 of the vertebra); electrical component configured to generate data related to a medial angle and a sagittal angle of the handle during the medical procedure (Para [0017], [0046]-[0047], [0050]- The pedicle finder 1 is equipped with an orientation sensor 2 having an accelerometer, a gyroscope and a magnetometer; The orientation sensor 2 continuously provides the signal comprising the accelerometer, gyroscope and magnetometer information to the computer 8; information can, e.g. comprise X-, Y- and Z­ coordinates, a tilt angle, a rotational angle, a sagittal angle being an angle in a sagittal plane of a body of a patient, an axial angle being an angle in a transversal plane of the body of the patient, a latero-medial angle, or any combinations thereof); a display device in wireless communication with the electrical component and including a processor configured to receive and 
Cattin et al. does not teach a medical device including a shaft, the shaft coupled to the handle and configured to engage a pedicle of the subject during the medical procedure; a medical device including a handle and a shaft, the handle including an internal cavity, and an electrical component removably positioned within the internal cavity. However, Birnkrant teaches a medical device including a handle and a shaft, the handle including an internal cavity, and an electrical component removably positioned within the internal cavity (Abstract; Para [0024], [0056]- laryngoscope system is provided comprising a handle having a cavity located therein, the cavity having a connector, a blade coupled to the handle and a control circuit detachably connectable to the connector; control circuit 202 is insertable into a cavity 216 of handle 204 and lies essentially flush with handle 204 with fully inserted (FIG. 4)). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by Cattin et al. with the medical device handle taught by Birnkrant since doing so would incorporate the orientation sensor circuitry to the handle without adding additional size 
Regarding claim 3, Bimkrant teaches the handle includes a housing defining an internal cavity and a support member configured to be removably disposed within the internal cavity and the electrical component is supported by the support member within the internal cavity (Para [0054]-[0057]).
Regarding claim 4, Bimkrant teaches the handle includes two members removably coupled together to define the internal cavity (Fig. 3 and 9; Para [0024], [0055]).
Regarding claim 5, Cattin et al. teaches the electrical component includes an inertial measuring unit with an accelerometer and a gyroscope (Para [0046]) and a microcontroller (Para [0047]-[0048]).
Regarding claim 8, Birnkrant teaches the electrical component is removably coupled to the handle (Para (0054)-(00591).
Regarding claim 11, Cattin et al. teaches the processor of the display device is further configured to display images of the subject obtained by at least one of fluoroscopy and a CT scan concurrently with the information (Para [0020]-[0023], [0026], [0048]-[0051], [0053]-[0055]). 
Regarding claim 13, Cattin et al. teaches a portion of the medical device is electrically conductive, and the electrical component is configured to generate a current through the electrically conductive portion (Para [0047]-[00511]).


Regarding claim 16, Cattin et al. teaches the handle is substantially egg shaped (Fig. 4)
	Regarding claim 17, Regarding claim 17, Cattin et al. teaches the medical device comprises a pedicle finder and includes a shaft coupled to the handle (Para [0046]-[0047]) or a pedicle screwdriver and includes a screwdriver coupled to the handle (Fig. 5; para [0016], [00511]).
Regarding claim 19, Cattin et al. teaches the electrical component is configured to detect one of a medial angle and a sagittal angle of the medical device relative to a reference position (Para [0005], [0017]-[00201]).
Claims 20-22, 26, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt et al. (U.S. Publication No. 2016/0213383) in view of Anderson (U.S. Publication No. 2016/0239610).
Van der Walt et al. discloses a method of providing angular guidance to a user during a medical procedure performed on a subject using a system comprising a medical device, an electrical component, and a display device, the method comprising the steps of (Abstract - Systems and methods for joint replacement, include a surgical orientation device; orientation device and orthopedic fixtures can be used to locate the orientation of an axis in the body): coupling the electrical component to the medical device (Para [0099], [0180]- one or more components of an orthopedic fixture, and can be attached or removed at various stages of an orthopedic procedure; attachment structures 28 can facilitate attachment of the surgical orientation device 12 to another 
Regarding claim 21, van der Walt et al. teaches displaying instructions to the user, via the display device, to orient the medical device to a reference orientation associated with a stored reference medial and sagittal (Para [0012], [0116]-[0118]).
Regarding claim 22, van der Walt et al. teaches calibrating the medical device following step b (Para [0127]-[01291] wherein calibrating the medical device includes aligning the medical device and storing a current orientation of the medical device as a reference orientation (Para [0127]-[01201]).
Regarding claim 26, van der Walt et al. teaches includes detecting the medial angle and the sagittal angle via an inertial measuring unit of the electrical component (Para [0198), [0208]-[02101]).
Regarding claim 30, van der Walt et al. teaches generating a current through an electrically conductive portion of the medical device in response to a user input (Para [0110]-[01121]).
s 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over van der Walt et al. (U.S. Publication No. 2016/0213383) in view of Andersen (U.S. Publication No. 2016/0239610) and further in view of Cattin et al. (U.S. Publication No. 2017/0007328).
Regarding claim 24, neither van der Walt et al. nor Andersen teaches the medical procedure is a spinal fusion. However, Cattin et al. teaches the medical procedure is a spinal fusion (Abstract; Para [0018]-[0021]). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. and Andersen with those of Cattin et al. since doing so would guide the surgeon during a spinal fusion procedure.
Regarding claim 25, neither van der Walt et al. nor Andersen teaches the medical device is one of a pedicle finder and a pedicle screwdriver. However, Cattin et al. teaches the medical device is one of a pedicle finder and a pedicle screwdriver (Abstract; Para [0046]-[0047]). It would have been obvious to one of ordinary skill in the art to combine the medical device taught by van der Walt et al. and Andersen with those of Cattin et al. since doing so would guide the surgeon during a spinal fusion procedure.
Regarding claim 29, neither van der Walt et al. nor Andersen teaches receiving a target orientation of the medical device and displaying on the display device with the information, at least one of: the target orientation and images of the subject obtained by at least one of fluoroscopy and a CT scan. However, Cattin et al. teaches receiving a target orientation of the medical device and displaying on the display device with the information, at least one of: the target orientation and images of the subject obtained by at least one of fluoroscopy and a CT scan (Para [0020]-[0023], [0026]). It would have 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANDREW YANG/Primary Examiner, Art Unit 3775